DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This communication is a First Office Action Non-Final Rejection on the merits. Claim 2
is currently pending and below considered.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I drawn to the first embodiment of a hydraulic hammering device as shown in Figures 1-4.
Species II drawn to the second embodiment of a hydraulic hammering device as shown in Figures 5-8. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
This application contains claims directed to the following patentably distinct species:
Claim 1 drawn to Species I
Claim 2 drawn to Species II
In addition, these species are not obvious variants of each other based on the current record.

During a telephone conversation with Michelle Knight, Applicant’s attorney, on 09 Jun 2021 a provisional election was made without traverse to prosecute the invention of Species II, claim 2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the below limitations must be shown or the feature(s) canceled from the claim(s). 
	Claim 2: “auto-stroke mechanism,” ‘idle strike prevention mechanism,” “slidably-fitting portion,” and “spool”
 No new matter should be entered.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the machine translation of Fukui JP H0976172A (Fukui) and further in view of Stoll US 5,606,993 (Stoll).

Regarding Claim 2, Fukui discloses, A hydraulic hammering device, comprising:
a cylinder (FIG. 4, #2, para [0002]);
a piston (FIG. 4, #1, para [0002]) configured to be slidably fitted into the cylinder in such a manner as to be capable of advancing and retracting (para [0005]);
a first control valve (FIG. 4, #7, para [0002]) configured to control advancing and retracting movements of the piston (para [0005-6]); 
an auto-stroke mechanism configured to switch a piston stroke of the piston between a regular stroke and a short stroke shorter than the regular stroke (para [0007] – “…the short stroke port 23 is opened…so that the stroke of piston 1 becomes shorter…”);
an idle strike prevention mechanism configured to decompress an inside of a circuit configured to hydraulically drive the piston to lower than a working pressure (para [00011] – “A drain port that communicates with the low-pressure circuit is provided behind the piston, a short stroke port is provided in front of the valve control port, and when the piston advances,…”); and

Fukui does not disclose, the second control valve (#32) includes a spool slidably-fitting portion into which, as a spool for selecting a mode, a spool for auto-stroke or a spool for idle strike prevention is slidably fitted in a replaceable manner, and
when the spool for auto-stroke is slidably fitted into the spool slidably-fitting portion, the auto-stroke mechanism is selected, and, when the spool for idle strike prevention is slidably fitted into the spool slidably-fitting portion, the idle strike prevention mechanism is selected.
However, Stoll teaches, includes a spool (FIG. 1, #s 27 & 27ꞌ) slidably-fitting portion into which, as a spool for selecting a mode (Abstract), a spool for auto-stroke or a spool for idle strike prevention is slidably fitted (Claim 1, Col. 9, lines 39-44) in a replaceable manner (FIGS. 7-8, Col 2, lines 47-51, Col. 8, lines 49-56), and
when the spool (27/27ꞌ) for auto-stroke is slidably fitted into the spool slidably-fitting portion, the auto-stroke mechanism is selected, and, when the spool for idle strike prevention is slidably fitted into the spool slidably-fitting portion, the idle strike prevention mechanism is selected (Col. 2, lines 37-43, Col. 9, lines 26-31).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Fukiu and Stoll before the effective filling date of the invention to combine the second control valve (32) as disclosed by Fukiu to include the spools (27 & 27ꞌ) in the multiway valve (Abstract) as taught by Stoll.  This modification would provide more functions of the valve as stated by Stoll (Col. 8, lines 49-56).  Doing so would result in a combination in that the second control valve includes a spool slidably-fitting portion into which, as a spool for selecting a mode, a spool for auto-stroke or a spool for idle strike prevention is slidably fitted in a replaceable manner, and when the spool for auto-stroke is slidably fitted into the spool slidably-fitting portion, the auto-stroke mechanism is selected, and, when the spool for idle strike prevention is slidably fitted into the spool slidably-fitting portion, the idle strike prevention mechanism is selected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vernot US-4899836-A, Akahane US-5134989-A, Juvonen US-5979291-A, Lohmann US-20080296035-A1, Grundby EP-0122247-B1, and Hogan US-20140090552-A1 cited for spool, control valve, cylinder, piston, and striking and idling functions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        25 June 2021

/ANDREW M TECCO/Primary Examiner, Art Unit 3731